 Case 3:20-cv-01403-HES-JBT Document 7 Filed 12/14/20 Page 1 of 1 PageID 52




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

ERNEST R. GIBSON, JR.,
       Plaintiff,
v.                                                  Case No. 4:20-cv-391-AW-MAF
WARDEN D.D. DUNCAN,
     Defendant.
_______________________________/
            ORDER ADOPTING REPORT AND RECOMMENDATION

       I have considered the magistrate judge’s August 6, 2020, Report and

Recommendation, ECF No. 4, to which no objections have been filed. The Report

and Recommendation is approved, adopted, and incorporated into this order. The

clerk will take necessary steps to transfer this case to the United States District Court

for the Middle District of Florida, Jacksonville Division. The clerk will then close

the file.

       SO ORDERED on December 12, 2020.

                                         s/ Allen Winsor
                                         United States District Judge
